THE THIRTEENTH COURT OF APPEALS

                                   13-13-00420-CR


                               COURTNEY HINOJOSA
                                       v.
                               THE STATE OF TEXAS


                                   On appeal from the
                     24th District Court of De Witt County, Texas
                           Trial Cause No. 10-05-11,249C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 20, 2014.